DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Information Disclosure Statement
Regarding the information disclosure statement filed 2/14/22:  37 CFR 1.98(a)(2), requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
A legible copy of Non-Patent Literature Document labeled “English Translation to CN Office Action for Application No. 201710676053.9; Date Issued: May 08, 2021” has not been received.  
Please submit a copy of the document and an Information Disclosure Statement Form (IDS) citing the reference and it will be considered.


Claim Objections
Claim 1 is objected to because of the following informalities:  
With respect to claim 1, line 5, to provide clarity, the language, ”a vehicle the vehicle interior is located in” should be changed to --a vehicle that the vehicle interior is located in--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, line 2:  the use of the term “and/or” is indefinite as it is unclear what limitations are to be considered as part of the claim.
With respect to claim 17, line 3:  the use of the term “and/or” is indefinite as it is unclear what limitations are to be considered as part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 10, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wenzel et al. (2015/0283941).
With respect to claim 9, Wenzel discloses an illuminated stitching assembly for a vehicle interior [used in vehicle interior, paragraph 0023], comprising a diffuser [light guide, 10, acts as a diffuser]; a light source [34]; an outer layer [15] secured to the diffuser [10]; and stitches [58] located on the outer layer [15], the stitches [58] being illuminated by the light source [35 via light guide, 10], the light source [34] being operably coupled to a controller [51], the controller [51] being configured to operate the light source [35; paragraph 0032], wherein the diffuser [10] is configured to be inserted into a cavity of a substrate layer [17, 57, 59; figures 19, 20B and 20C].  
With respect to claim 10, Wenzel discloses at least one fastener [In figure 20, the adhesive on the tape [59] is a fastener] for securing the diffuser [10] to the cavity of the substrate layer [59].  
With respect to claim 17, Wenzel discloses an illuminated stitching assembly for a vehicle interior [used in vehicle interior, paragraph 0023], comprising stitches [58] located on an outer layer [15], a welt [figures 16a, 16b, 17a, 17b] located in a gap of a seam of the outer layer [welts are well known in the art and are located in a gap of a seam], the stitches and/or the welt being capable of being illuminated by a light source [10, 34; paragraphs 0054], the light source [34] being operably coupled to a controller [51], the controller [51] being operably coupled to at least one sensor [vehicle speed, engine RPM and acceleration would be detected by sensors; see paragraph 0032].  
With respect to claim 18, Wenzel discloses the illuminated stitching [58] assembly provides a visual indication that is indicative of a state of that is indicative of a state of a vehicle [paragraph 0032] the vehicle interior is inherently located in or a subsystem or feature of the vehicle.  
With respect to claim 20, Wenzel discloses only the welt [figures 16a, 16b, 17a, 17b] is illuminated [paragraph 0054].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (2015/0283941) in view of KR 101776487.
With respect to claim 1, Wenzel discloses an illuminated stitching assembly for a vehicle interior [used in vehicle interior, paragraph 0023], comprising stitches [58] located on an outer layer [15], the stitches [58] being illuminated by a light source [10], the light source [10] being operably coupled to a controller [51].  The illumination timing and frequency may be can be tied to vehicle functions such as turn signal indicators, music volume, vehicle speed, engine RPM and acceleration [paragraphs 0032]
Wenzel does not disclose the controller being operably coupled to at least one sensor in order to provide a visual indication with the light source of an orientation of a vehicle the vehicle interior is located in.   KR 101776487, in a similar vehicle lighting device discloses a controller [20] controls the color and brightness of a lamp [30] in conjunction with external signals such as engine RPM and navigational signals which include a direction signal.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the controller of Wenzel control the operation of the light source [10] to provide a visual indication of the orientation of the vehicle, as taught by KR 101776487 to provide a desirable illumination display. 
With respect to claim 2, Wenzel discloses the light source is a light generating medium conducted to an LED [paragraph 0051 and 0063] but does not disclose a plurality of light emitting diodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple LEDs in the device of Wenzel modified by KR 101776487 to produce a brighter light output.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
 With respect to claim 3-6, Wenzel does not disclose the orientation of the vehicle a cross-vehicle orientation or a front to rear orientation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device of Wenzel modified by KR 101776487 to detect the orientation of the vehicle in a cross-vehicle orientation or a front to rear orientation to depending on which orientation the user would be interesting in observing.  These are merely variations of the navigational signals discussed by KR 101776487.
With respect to claim 7, Wenzel does not disclose the claimed welt.  Welts are well known in the art and are located in a gap of a seam.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a welt located in a gap of a seam of the outer layer so the welt is illuminated by the light source in the device of Wenzel modified by KR 101776487 to create a more desirable light output and so the seam will not wear out as quickly.  
With respect to claim 8, Wenzel discloses the visual indication is provided by static and/or dynamic light that is provided by the light source (dynamic light output: paragraph 0046).  

Claims 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (2015/0283941).
With respect to claim 11, Wenzel discloses the light source LED [paragraph 0051 and 0063] but does not disclose a plurality of light emitting diodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple LEDs in the device of Wenzel to produce a brighter light output.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
With respect to claim 12, Wenzel discloses a substrate layer [57] is another component but does specifically disclose what that component is.  Wenzel also discloses the outer skin layer may be used to cover an instrument panel substrate [paragraph 0034].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the device of Wenzel so the substrate is a portion of an instrument panel if such would provide a desirable illumination effect. 
With respect to claim 13, Wenzel discloses the light source LED [paragraph 0051 and 0063] but does not disclose a plurality of light emitting diodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple LEDs in the device of Wenzel to produce a brighter light output.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
With respect to claim 14, Wenzel discloses a substrate layer [57] is another component but does specifically disclose what that component is.  Wenzel also discloses the outer skin layer may be used to cover an instrument panel substrate [paragraph 0034].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the device of Wenzel so the substrate is a portion of an instrument panel if such would provide a desirable illumination effect. 
With respect to claim 15, Wenzel does not disclose the claimed welt.  Welts are well known in the art and are located in a gap of a seam.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a welt located in a gap of a seam of the outer layer so the welt is illuminated by the light source in the device of Wenzel to create a more desirable light output and so the seam will not wear out as quickly.  
With respect to claim 16, Wenzel discloses the light source LED [paragraph 0051 and 0063] but does not disclose a plurality of light emitting diodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple LEDs in the device of Wenzel to produce a brighter light output.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
With respect to claim 19, Wenzel does not disclose the welt and the stitches are independently illuminated, but does disclose methods of illuminating each.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device of Wenzel so that the welt and the stitches are independently illuminated if such would produce a desirable output and to show different conditions with each different elements’ illumination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875